



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Steele,







2006 
          BCCA 48



Date: 20060127





Docket: CA033630

Between:

Regina

Respondent



And

Alan 
    Geoffrey Steele

Appellant





BAN ON PUBLICATION pursuant to s. 517(1)(b) of the C.C.C.




Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Mr. Justice Mackenzie




The 
          Honourable Madam Justice Kirkpatrick



Oral Reasons for Judgment




R.S. 
          Fowler


Counsel for the Appellant




E.Z. 
          Poll

J.P. Hermanson


Counsel for the (Crown) Respondent




Place 
          and Date:


Vancouver, British Columbia




27 January 2006







[1]

RYAN, J.A.
:  This is a review of an order revoking the 
    applicants bail.  The review is undertaken pursuant to a direction made by 
    the Chief Justice of this Court on 30 December 2005, pursuant to s. 680 
    of the
Criminal Code
.

[2]

The applicant, Alan Steele, was charged with second degree murder in 
    June of 2003.  The murder is alleged to have taken place on 1 January 
    2002.  On that date, the applicant telephoned the police with news that he 
    had discovered a friend dead in her apartment.  The applicant told the police 
    that he had left the deceased alone in her apartment with a drug dealer and 
    that when he returned, he discovered her beaten body.  The applicant had blood 
    on his clothing which he said was there because he had held the deceased after 
    he found her.

[3]

The deceased had been beaten to death with two brass candlesticks that 
    were found in the apartment.

[4]

An undercover operation was commenced shortly thereafter by the police 
    with the applicant as the target.  The applicant told an undercover police 
    officer that he had killed his friend with the candlesticks because his friend 
    was about to call his wife to tell her that he was using drugs again.  On 
    arrest, the applicant told the police that his story to the undercover police 
    officer was false, that he told it to the officer, who posed as a criminal, 
    to gain information for a book and articles the applicant was writing on the 
    criminal underground.

[5]

The applicant was released on bail on 17 November 2003.  He was 
    placed on a recognizance in the amount of $25,000 with one surety (his wife) 
    and the following conditions:

1.         To reside with his wife [at a particular address];

2.         House bound from 7:00 p.m. 
    to 7:00 a.m. seven days a week;

3.         To report in person to a bail supervisor 
    forthwith upon release and thereafter as directed but to include once per 
    week between Monday and Friday at 275 East Cordova Street, Vancouver, 
    B.C.;

4.         Not to possess or use any illicit 
    drugs;

5.         To present himself, if requested 
    by a Peace Officer, at any time.

[6]

The applicant apparently complied with his conditions of bail without 
    any problems until 21 September 2005.  On that date, he drove down to 
    the Vancouver eastside and purchased a small amount of crack cocaine from 
    a drug dealer.  He was arrested soon after the transaction and charged with 
    possession of a controlled substance contrary to s. 4(1) of the
Controlled 
    Drugs and Substances Act
.   On 27 September 2005, the Crown sought 
    revocation of the applicants bail, under s. 524(4) of the
Code
before Associate Chief Justice Dohm.

[7]

On the revocation hearing, counsel for the applicant explained that 
    Mr. Steele was once a successful real estate agent until his life was 
    ruined by an addiction to crack cocaine.  He lost his job as a result of it 
    and turned to writing to support himself.  Counsel filed several of the applicants 
    published articles as evidence of his new career.  Apparently all of the articles 
    concern the drug sub-culture and the applicants experience with it.

[8]

In an effort to convince the Court that Mr. Steele had not reverted 
    to using drugs once again, counsel explained that the applicant purchased 
    the drugs in question as part of his research for an article he was writing 
    on Hispanic crack dealers.  In a letter addressed to the Court Mr. Steele 
    said that some of the dealers recognized him from his former days as an addict, 
    that there were rumblings that he was an informer, and in the hopes of maintaining 
    his addict credibility he bought a small rock of cocaine.

[9]

The Associate Chief Justice advised the Crown that he need not hear 
    any submissions and revoked the bail.  He provided no reasons.

[10]

The nature of a s. 680 review was set out by Mr. Justice Cumming 
    in
R. v. Wu
, [1998] 117 B.C.A.C. 305 at para. 6:

A review under s. 680(1) of the
Criminal Code
is in the nature of an appeal on the record and not a hearing
de novo
.  
    While the reviewing court exercises an independent discretion and may substitute 
    its own opinion for that of the single judge under review, it must base its 
    review on facts found by the single judges evaluation of the evidence.  It 
    is not necessary that a reviewing court, before intervening, come to a conclusion 
    that the decision of the single judge under review was unreasonable or that 
    an error in principle was committed.  See
R. v. D.S.H.
(1991), 2 B.C.A.C. 
    309.

[11]

We do not have findings of fact in the case at bar.  Curiously, the
Code

seems not to require them.  As my colleague, Madam Justice 
    Kirkpatrick noted earlier in this hearing, s. 524(10) requires that a 
    judge or justice dealing with an application for revocation must include 
    in the record a statement of his reasons for making the order if the justice 
    or judge releases the accused.  But the
Code
is silent when 
    an order for detention is made.

[12]

In spite of that oddity, the case law would find it desirable that 
    the justice or judge give reasons in all cases, in part to allow this Court 
    to properly perform its function under s. 680 of the
Code
.

[13]

In this case we have no findings of fact so must make our own findings 
    on the material before us.

[14]

Section 524(4) provides that the onus is on the applicant to show 
    cause why his detention is
not
justified on the three grounds set out 
    in s. 515(10) of the
Code
.  Section 515(10) provides 
    that a detention order will be justified on only one or more of the three 
    grounds.  Those grounds are that detention is necessary to ensure the accuseds 
    attendance in court, that detention is necessary for the protection or safety 
    of the public, and finally that detention is necessary to maintain confidence 
    in the administration of justice.

[15]

The Crown submitted that the applicant should be detained on the secondary 
    ground, that there is a substantial risk that the applicant will re-offend, 
    and on the tertiary ground, that is, for the purpose of maintaining public 
    confidence in the administration of justice.  I will not review the case law 
    with respect to the application of the secondary and tertiary grounds.  It 
    is well known and not in dispute in the application before us.

[16]

Counsel for the applicant submitted that in spite of the applicants 
    breach we should not reach the conclusion that he cannot stay out of trouble 
    while released on bail.  He says that the applicant has been compliant with 
    his conditions for almost two years awaiting trial, and that the solution 
    to the problem is to devise stricter conditions of bail which might include 
    house arrest, area restrictions, and more onerous reporting conditions.

[17]

The Crown submitted that the applicant did not just breach a bail condition, 
    he breached the essential condition of bail.  The circumstances of the offence 
    are intertwined with the applicants drug use.  He has a surety who was unable 
    to ensure his compliance with this important condition.  The Crown says that 
    the applicants story as to why he broke the law and violated his bail condition 
    does not add up and that the excuse he uses ‑ research for his articles 
     has become stale.

[18]

I am left in the position of being unsure whether to believe the applicants 
    explanation or not.  In either case, whether the explanation is true or not, 
    the breach is a serious one.  If his story is true, the applicant made a considered 
    decision to breach his bail.  Confidence in his commitment to abide by court 
    orders must suffer.  If his story is not true, the applicant was on his way 
    to returning to his addiction and once in the grips of that could not be counted 
    on to do anything.

[19]

I am of the view that if Mr. Steeles surety and the conditions 
    set out in the first order could not prevent this breach, stricter conditions 
    would be of little use in the face of his demonstrated determination.  I agree 
    with the Associate Chief Justice that his order for bail should be revoked.

[20]

I would dismiss the application for review.

[21]

MACKENZIE, J.A.
:  I agree.

[22]

KIRKPATRICK, J.A.
:  I agree.

[23]

RYAN, J.A.
:  The application is dismissed.

The 
    Honourable Madam Justice Ryan


